.
Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application filed on 02/26/2021.
3.	 The IDS submitted on 02/26/2021 is considered and entered. 
4.	Claims 1-20 are pending, all the pending claims are examined and rejected.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1,  6, 7, and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holder et al (US 20200168104 A1) Provisional application number 62/772,040, filed on Nov. 27, 2018.
Holder et al (“Holder”) discloses [0002] Embodiments of the subject matter described herein relate generally to interactive aircraft display functionality. More particularly, embodiments of the subject matter relate to time-based, integrated aircraft display functionality that enables user interaction with and awareness of multiple data sources from a display onboard an aircraft.
As per claim 1, Holder discloses a method of displaying, on a screen of a mobile device, time on target information for an aircraft in flight (the timeline GUI may be configured to display, adjacent to each displayed waypoint graphical element, course data item graphical element, and notification data item graphical element the projected time to reach and a distance from the location at which the waypoint graphical element, course data item graphical element, and notification data item graphical element may be relevant. [0115], wherein [0031] the computing device 102 (e.g. smartphone or PDA) may be implemented by any computing device that includes at least one processor, some form of memory hardware, a user interface, and communication hardware), the method comprising: 
displaying, on the screen of the mobile device, a map of a portion of Earth including a plurality of ground locations ([0079] and see Figs. 5-11); 
displaying, on the map, a current location of the aircraft ([0035] and also see Figs. 4-11);
 displaying, on the map (e.g., map 404, 504, 604, etc.), a waypoint for a planned flight path of the aircraft between a departure point and a destination point (For example see flight path 510, 610, 710, etc. on the map, in Figs. 5-7); 
displaying, in a first area of the screen, overlapping the map, a symbol indicating the waypoint (see a symbol of an aircraft at the top of the screen overlaying the map, wherein the aircraft symbol indicating the current location and/or waypoint, such as BOLIC, SIN, etc.; see Figs. 4-11);     
displaying, responsive to a selection of the symbol, a first pop-up window in a second area of the screen overlapping the first area of the screen, wherein the first pop-up window displays a current time of arrival of the aircraft at the waypoint and further displays an input area configured to receive an input indicating an adjustment to the current time of arrival ([0084] The example timeline GUI 402 can allow for departure/arrival selection. Departure and arrival procedures govern the flight path the aircraft will fly when it departs or arrives at an airport. These airspace procedures must be selected and input into the flight management system. Before flight, the example timeline GUI 402 can allow the flight crew to directly update the airport city pair (departure and arrival airports) in the flight plan. For flights that are en route, the example timeline GUI 402 can allow the flight crew to directly update the arrival airport, which would cause the generation of a new flight plan and associated waypoints, fuel burn, ETA, etc. Also see Figs. 4-11); and [0036, 0062, 0087 and 0131]); and as per adjustment of arrival see a first and second deviation recommendation GUI [0095] -0099]); and

As per claim 6,  Holder further discloses displaying a current speed and a current altitude of the aircraft in the first area of the screen ([0080] The waypoint information on the example timeline GUI 402 may include: time, altitude, speed, course, distance, FPA (Flight Path Angle), constraints, wind direction /speed, and other flight related information. Also see Figs. 4-11).
As per claim 7,  Holder further discloses displaying, in the second pop-up window, a current projected time of arrival at the waypoint, a ground speed required to reach the waypoint at an adjusted speed, and a time difference between the current projected time of arrival at the current speed and a predicted projected time of arrival at the recommended speed change ([0055] The timeline GUI generated by the timeline module 216 may be configured to display adjacent to each displayed waypoint graphical element, course data item graphical element, and notification data item graphical element both the projected time to reach and the aircraft's distance from the location at which the item represented by the waypoint graphical element, course data item graphical element, or notification data item graphical element is relevant. [0114] A The flight deck system may be further configured to submit a flight path deviation recommendation option selected by the flight crew to ATC for approval. also see [0047, 0049, 0103, 0114 and 0115]).
    
As per claim 9, Holder a method (see flowcharts of Figs.  3 and 12) of displaying, on a screen of a mobile device, a course adjustment to an aircraft, the method comprising: 
receiving, by the mobile device and in an input area of a pop-up window overlying a map that displays a current location of the aircraft in flight, an adjustment to a current time of arrival of the aircraft at a waypoint displayed in the pop-up window ([0131]The method may further comprise receiving the selection of a selectable deviation recommendation graphical element, wherein receiving the selection of a selectable deviation recommendation graphical element causes a preview of a flight path deviation recommendation option to be displayed on the map GUI and/or the VSD GUI. Also see [0062 and 0114]);
displaying a desired adjusted time of arrival in the pop-up window based on the adjustment (as shown in Fig. 9, a first deviation recommendation GUI 908, and (v) a second deviation recommendation GUI 910 are shown displayed. Also see Fig. 11, wherein the first deviation recommendation GUI 1108 and the second deviation recommendation GUI 1108 are overlaid the map GUI 1104, also see [0098, 0102 and 0103]).   
receiving, in the mobile device, predicted flight conditions expected to occur before the aircraft reaches the waypoint ([0129] The mined flight plan data may include a plurality of waypoints and other course data items for a current flight plan, wherein the other course data items comprises a plurality of a scheduled altitude change, scheduled speed change, a scheduled heading change, and an altitude, speed, or time restriction);
calculating, using the predicted flight conditions, an adjusted course effective to arrive at the waypoint at the desired adjusted time of arrival; and displaying the adjusted course ([0051] The timeline module 216 is further configured to correlate each of the plurality of waypoint graphical elements, course data item graphical elements, and notification data item graphical elements to a corresponding, calculated time value. The time value represents the time that the aircraft should take to reach the item represented by the graphical element. The timeline module 216 is configured to either calculate an estimated flight time to reach each of the plurality of waypoints, course data items, and the upcoming conditions and/or retrieve the information from another aircraft system (e.g., the time values for the waypoints may be calculated by the timeline module or calculated by, and obtained from, the FMS). To determine an estimated flight time, the timeline module 216 may be configured to determine an estimated flight time based on navigational data (e.g., current aircraft location, speed, and heading). Also see [0099]).

As per claim 10, Holder further discloses that the adjusted course comprises one of a change in speed of the aircraft, a change in trajectory of the aircraft, and a combination of a change in the speed of the aircraft and the change in trajectory of the aircraft ([0047] The mined flight plan data may include a plurality of waypoints and other course data items for a current flight plan. The other course data items may include a plurality of a scheduled altitude change, scheduled speed change, a scheduled heading change, and an altitude, speed, or time restriction. Also see, 0056, 0062, 0080, 0105, 0114, 0129]).

As per claim 11, Holder further discloses that the predicted flight conditions are selected from the group consisting of: winds aloft between the current location of the aircraft and the waypoint; weather patterns between the current location of the aircraft and the waypoint; ascents of the aircraft between the current location of the aircraft and the waypoint; descents of the aircraft between the current location of the aircraft and the waypoint; and combinations thereof ([0091] In this example, the integrated interactive GUI 500 includes on the map GUI 504 a graphical depiction of a weather pattern 508 threatening the flight path 510 and a weather alert graphical element 512, overlaid over the map GUI 504. The weather alert graphical element 512 includes a selectable button 514 to allow a user to view automatically generated flight path deviation recommendations calculated by the system (e.g., flight path deviation processor 128) due to the threatening weather pattern 508. The weather alert graphical element 512 is displayed as a result of user selection of the significant weather icon 516 displayed on the timeline GUI 502. [0034] weather data (e.g., wind speed, cloud cover, visibility, precipitation, temperature. Also see 0093, 0120, etc.]).

As per claim 12, Holder further discloses displaying the predicted flight conditions on the map ( [0091] In this example, the integrated interactive GUI 500 includes on the map GUI 504 a graphical depiction of a weather pattern 508 threatening the flight path 510 and a weather alert graphical element 512, overlaid over the map GUI 504. Also see 0088]). 

As per claim 13, Holder further discloses that transmitting, by the mobile device to the aircraft, the adjusted course ([0062] The example flight path deviation processor 228 is also configured to automatically identify an aircraft-related deviation condition from an aircraft failure event. The example flight path deviation processor 228 is also configured to receive flight crew notification of a non-sensed deviation condition, [0043, 0131]).

As per claim 14, Holder further discloses that   displaying, in a second pop-up window displayed over the map and separated from the pop-up window, an instruction to implement the adjusted course ([0129] Selection of a selectable deviation recommendation graphical element may cause a preview of a flight path deviation recommendation option to be displayed on the map GUI and/or the VSD GUI. The flight deck system may be further configured to submit a flight path deviation recommendation option selected by the flight crew to ATC for approval. The flight deck system may be further configured to provide a selectable activate graphical element for flight crew selection that when selected causes a selected flight path deviation recommendation option to be activated. Also see 00064, 0078 and 0095, and Figs. 7-11).
As per claims 15-20, these medium claims correspond to method claims 9-14, respectively. Thus. These climes are also anticipated by Holder as given rejection in the method claims.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being patentable over Holder et al in view of Ball et al (US 2015/0239574).
 Ball discloses a system and method are provided for decluttering an aircraft display.  

As per claim 2, Holder further discloses displaying, responsive to receiving the input, a second pop-up window overlying the map in a third area of the screen, wherein the second pop-up window displays a recommendation to perform one of: increase speed, maintain speed, and decrease speed to achieve the adjustment, and wherein the second pop-up window further displays a second recommendation that indicates a numerical value of a recommended speed change for the aircraft to achieve the adjustment ([0064]The selection of the selectable deviation notification graphical element may cause the display of one or more selectable deviation recommendation graphical elements, wherein each contains graphical data that is descriptive of a flight path deviation recommendation option See pop-up windows 908,910, 1108, and 1110 and corresponding descriptions) . The selection of a selectable deviation recommendation graphical element may cause a preview of a flight path deviation recommendation option to be displayed on the map GUI and/or the VSD GUI. [0114] The flight deck system may be further configured to provide a selectable activate graphical element for flight crew selection that when selected causes a selected flight path deviation recommendation option to be activated. The map GUI may be configurable to switch between displaying a three-dimensional (3-D) map display and a birds-eye view map display. The other course data items may comprise a plurality of a scheduled altitude change, scheduled speed change, a scheduled heading change, and an altitude, speed, or time restriction). Also see [0115] and Figs. 7-11).

Holder further discloses that as illustrated in Figs.  9-11, each of the first deviation recommendation GUI 908, 910, 1108, and 1110 are shown in larger font than shown on the map. 
But Holder does not mention, wherein map symbols are displayed using a first font size, and the first pop-up window and the second pop-up window are displayed using a second font size larger than the first font size. Furthermore Holder also falls short to describe  the second pop-up window is displayed using a third font size larger than the second font size.

Ball discloses a system and method are provided for decluttering an aircraft display. Chart data, flight data and user input data are obtained. User input data reflects pilot preferences. A modified combination of chart data and flight data is generated in response to user input data. Symbology that is graphically representative of the modified combination is displayed.  Ball further discloses that it is also desirable to provide a decluttering system that responds to pilot preferences for controlling the location and orientation of specific notes and labels, changing font size, and removing arrowheads from pointers. The desired decluttering system minimizes cognitive workload (see Pars. 0035, 0045, and 0049).
The various types of user input data may include layer/priority selection information, range in/range out (often referred to as zoom functionality), notes, font size changes, and the like. User input data may be changed at initial preparation, as well at any other time during travel.
Ball and Holder are analogous art because they are from the same field of endeavor, pilot/user interaction with flight data.
At the time of the invention was effectively filed, since Ball describes that changing a character size to desired font size,  it would have been obvious to a person of ordinary skill in the art to utilize a readable size font of any size in the display of Holder so that the advantage described above in Ball would be maintained.  Therefore, it would have been obvious to combine Holder with Ball to obtain the invention as specified in claims 2 and 3.
  
7.	Claim 4 is rejected under 35 U.S.C. 103 as being patentable over Holder et al in view of Turi et al (US 2018/0014062).
Turi provides a method of providing an interactive application interface simultaneously with a video program display in a display area, wherein the proportion of the display area occupied by the interactive application interface varies or changes in response to interaction with the interactive application.
As per claim 4,  although Holder discloses several pop-up window or recommendation windows 908, 910, 1108 and 1110, but Holder does not mention what percentage for the screen these recommendation/pop-up windows covers. Turi, on the other hand discloses the application tray AT is displayed as a vertical menu to one side of the display area, and occupying a small proportion (e.g. approximately 20%) of the width of the display area (Pars. 0068 and 69, Figs.  10b or 10c).
At the time of the invention was effectively filed, it is a matter of a design choice that the recommendation/pop-up window would have expanded to a desired size such as occupying 20% of the screen as described in Turi.  Thus, it would have been obvious to a person of ordinary skill in the art to allocate 20% of screen space to the recommendation/pop-up window of Holder. Therefore, it would have been obvious to combine Holder with Turi to obtain the invention as specified in claim 4.
8.	Claim 5 is rejected under 35 U.S.C. 103 as being patentable over Holder et al in view of He et al (US 2013/0204523).
He relate generally to vehicular display systems and, more particularly, to an avionics display system for visually expressing flight information on a host aircraft that includes performance based time and range scales.
As per claim 5,  although Holder further discloses that  the map further displays a ring   with the aircraft at a center of each ring, and wherein each of the ring  comprises a label showing a corresponding time to reach a location on a corresponding ring, from the current location of the aircraft (see each ring in Figs . 4, 6, 8-11).  
But the rings of Holder are not a plurality of concentric rings. He on the other hand discloses a plurality of concentric rings wherein each of the ring comprises a label showing a corresponding time to reach a location on a corresponding ring, from the current location of the aircraft (see Figs. 2-4 and corresponding descriptions, Pars. 0012, 0030, 0031, ).
Since in practice, a greater or lesser number of range rings may be displayed. Thus, at the time of the invention was effectively filed, it is a matter of a design choice that holder would have included additional ring so that more reference point from the center of the ring where the aircraft is situated/located would be provided.  Thus, for the above reason it would have been obvious to a person of ordinary skill in the art to incorporate/configure the additional ring to Holder. Therefore, it would have been obvious to combine Holder with He to obtain the invention as specified in claim 5.
9.	Claim 8 is rejected under 35 U.S.C. 103 as being patentable over Holder et al in view of Siegelmann et al (US 20180059875 A1).
Siegelmann relates generally to a system and methods for cuing visual attention. More specifically, the invention relates to a system and methods that uses attention input data, for example characteristics of an individual's gaze on a display or location of a cursor correlated to a mouse input device, to cue visual attention to an area of a screen display that is neglected by the individual. Advantageously, an individual may more easily manage visual attention to information on one or more areas.
As per claim 8,  also Holder further discloses [0035] During operation, the flight deck system 112 communicates with an onboard FMS to obtain relevant flight planning and timing data associated with the current flight plan. But Holder does not teach “a plurality of scroll wheels” as recited in claim 8. As illustrated in Fig. 4, and as described in [0053] Siegelmann  discloses that the minimum threshold time may be entered in measurements of second, minutes, hours, etc. and may be entered using a field 521 populated either using entry of a numerical value or scrolling +/- arrow controls 521A. Thus, since Holder at [0041] describes any human-to-machine interface that enables user to interact or select options can be employed in his system. For the above reason it would have been obvious to a person of ordinary skill in the art to incorporate/configure the scrolling +/- arrow controls 521A of Siegelmann in the human-to-machine interface of Holder so that easier  data inputting such as hours, minutes and seconds are entered by just scrolling in a desired direction.  Therefore, it would have been obvious to combine Holder with Siegelmann to obtain the invention as specified in claim 8.

CONCLUSION

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170046962 A1 this disclosure relates to visualization and analysis of the atmospheric and operational environment related to aircraft flight operations with the goal of improving air transport safety and fuel efficiency. The disclosure also applies to other transportation industries, including marine, land-based and space-based vehicles.

11.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
12.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173